Name: COMMISSION REGULATION (EC) No 1081/94 of 10 May 1994 opening an invitation to tender for the refund for the export of barley to all third countries
 Type: Regulation
 Subject Matter: trade;  trade policy;  cooperation policy;  plant product;  tariff policy
 Date Published: nan

 11 . 5. 94 Official Journal of the European Communities No L 120/21 COMMISSION REGULATION (EC) No 1081/94 of 10 May 1994 opening an invitation to tender for the refund for the export of barley to all third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), Having regard to Council Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as amended by Commission Regulation (EC) No 120/94 (4), and in particular Article 5 (2) thereof, Whereas, in view of the current situation on the cereals market, an invitation should be opened in respect of barley to tender for the export refund provided for in Article 5 of Regulation (EEC) No 1 533/93 ; Whereas the detailed procedural rules governing invita ­ tions to tender are, as regards the fixing of the export refund, in Commission Regulation (EEC) No 1 533/93 ; whereas the commitments on the part of the tenderer include an obligation to lodge an application for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a ten ­ dering security of ECU 12 per tonne when they submit their tenders ; Whereas it is necessary to specify the exact duration of validity of the licences issued under this tendering pro ­ cedure ; whereas the period of validity must correspond to the current requirements of the world market ; Whereas, in order to ensure that all those concerned are treated equally, it is necessary to lay down that the period of validity of the licences issued should be identical ; Whereas, in order to ensure the smooth operation of the tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . Tenders shall be invited for the export refund provided for in Article 5 of Regulation (EEC) No 1533/93 . 2. The tendering procedure shall concern barley for export to all third countries. 3 . The invitation shall remain open until 18 May 1995. During this period weekly awards shall be made, for which the quantities and the time limits for the submis ­ sion of tenders shall be as prescribed in the notice of invi ­ tation to tender. Article 2 A tender shall be valid only if it related to an amount of not less than 1 000 tonnes . Article 3 The security referred to in Article 6 of Regulation (EEC) No 1533/93 shall be ECU 12 per tonne. Article 4 1 . Notwithstanding Article 21 (1 ) of Commission Regulation (EEC) No 3719/88 (*), export licences issued under Article 9 ( 1 ) of Regulation (EEC) No 1533/93 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until the end of the fourth month following that of issue. Licences issued before 1 July 1993, however, may only be used from that date . Article 5 1 . The Commission shall decide, under the procedure laid down in Article 26 of Regulation (EEC) No 1766/92 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 2 of Regulation (EEC) No 1533/93, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund.(') OJ No L 181 , 1 . 7. 1992, p. 21 . 2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 151 , 23 . 6. 1993, p. 15. 0 OJ No L 21 , 26. 1 . 1994, p. 1 . (5) OJ No L 331 , 2. 12. 1988, p. 1 . No L 120/22 Official Journal of the European Communities 11 . 5. 94 Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time. Article 6 Tenders submitted must reach the Commission through the intermediary Member States, at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invita ­ tion to tender. They must be communicated in the form indicated in Annex I, to the telex or telefax numbers in Annex II. If no tenders are received, Member States shall inform the Commission of this within the time limit indicated in the preceding paragraph. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1994. For the Commission Rene STEICHEN Member of the Commission 11 . 5. 94 Official Journal of the European Communities No L 120/23 ANNEX I Weekly tender for the refund for the export of barley to all third countries (Regulation (EC) No 1081 /94) (Closing date for the submission of tenders (date/time)) 1 2 3 Number of tenderer Quantity in tonnes Amount of export refund in ECU per tonne 1 2 3 etc . ANNEX II The only numbers to use to call Brussels (DG VI-C-1 (Attention : Messrs Thibault and Brus)) are :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32,  295 25 15,  296 10 97.